Citation Nr: 0311420	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  00-04 270A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

2.  Entitlement to service connection for bilateral 
Dupuytren's contractures.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, M.C., and V.R.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to March 
1973 and from January 1976 to January 1978.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from August 1998 and December 1999 rating 
decisions of the New Orleans, Louisiana, Department of 
Veterans Affairs (VA) Regional Office (RO).  In the August 
1998 rating decision, the RO denied service connection for 
Dupuytren's contractures of the left hand.  In the December 
1999 rating decision, the RO denied service connection for 
Dupuytren's contractures of the right hand and bilateral 
carpal tunnel syndrome.


REMAND

In June 2002, the Board requested that the veteran be 
examined in connection with his claims for service 
connection.  An examination was done in October 2002.   

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently issued a decision in Disabled 
American Veterans, et al v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003), which 
determined that the regulation that allows the Board to 
develop claims, which includes having the veteran undergo an 
examination, 38 C.F.R. § 19.9(a)(2) (2002), was invalid.  
Specifically, the Federal Circuit stated that this regulation 
allowed the Board to consider additional evidence without 
having to remand the case to the agency of original 
jurisdiction for initial consideration without having to 
obtain a waiver from the claimant, which was contrary to 
38 U.S.C. § 7104(a).

In this case, the Board had the veteran undergo a VA 
examination in October 2002 in connection with his claims in 
conformity with the regulation that allows the Board to 
develop evidence.  Based upon the holding in Disabled 
American Veterans, the Board cannot consider the examination 
report in its adjudication of the veteran's claims without 
the RO having first considered the examination report, as 
there is no waiver from the veteran. 

To comply with the holding in Disabled American Veterans, et 
al, the case is hereby REMANDED to the RO for the following 
action: 

1.  The RO should readjudicate the claims 
for entitlement to service connection for 
(1) bilateral carpal tunnel syndrome and 
(2) bilateral Dupuytren's contractures.  
The RO is free to do any additional 
development it finds necessary.  If the 
benefits remain denied, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on the veteran's VA claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations, not previously provided 
during the pendency of the appeal, 
considered pertinent to the issues 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

2.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (the Court).  The Court 
has stated that compliance by the Board 
or the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

3.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


